 


115 HRES 953 EH: Providing for consideration of the bill (H.R. 6136) to amend the immigration laws and provide for border security, and for other purposes.
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 953 
In the House of Representatives, U. S.,

June 21, 2018
 
RESOLUTION
Providing for consideration of the bill (H.R. 6136) to amend the immigration laws and provide for border security, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6136) to amend the immigration laws and provide for border security, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Homeland Security; and (2) one motion to recommit.  Karen L. Haas,Clerk. 